                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CHRISTY RENE FANNON                                                  CIVIL ACTION

VERSUS
                                                                     NO. 18-861-BAJ-RLB
WAFFLE HOUSE, INC., ET AL.

                                             ORDER


       Before the Court is Waffle House, Inc’s Motion to Compel Discovery. (R. Doc. 17).

Waffle House seeks an order compelling Plaintiff to respond to interrogatories and requests for

production served on January 29, 2019. Waffle House states that it “has made reasonable and

good faith attempts to obtain the requested discovery from Plaintiff without this Court’s

interference, but these efforts have been fruitless.” (R. Doc. 17-1 at 2). The Court ordered

Plaintiff to respond to the motion by June 7, 2019. (R. Doc. 19).

       On June 4, 2019, Plaintiff’s counsel submitted an opposition advising that Plaintiff

provided Waffle House with written discovery responses without objections, as well as certain

documents, on that date. (R. Doc. 20).

       Rule 37(a)(1) of the Federal Rules of Civil Procedure provides that any motion to compel

“must include a certification that the movant has in good faith conferred or attempted to confer

with the person or party failing to make disclosure or discovery in an effort to obtain it without

court action.” Failure to comply with the meet and confer requirement may constitute sufficient

reason to deny a motion to compel. Shaw Grp. Inc. v. Zurich Am. Ins. Co., No. 12-257, 2014 WL

4373197, at *3 (M.D. La. Sept. 3, 2014); see also Forever Green Athletic Fields, Inc. v. Babcock

Law Firm, LLC, No. 11-633 (M.D. La. July 2, 2014) (denying motion to compel where defense
counsel made a single attempt by email to meet and confer and did not do so in a good faith

effort to resolve the dispute without court intervention).

       Waffle House submits a Rule 37(a)(1) certificate providing that defense counsel sent a

deficiency letter on April 3, 2019 (R. Doc. 17-3), that defense counsel attempted to contact

Plaintiff’s counsel on April 8, 2019 but did not receive an answer or return call, that Plaintiff’s

counsel otherwise did not respond to the deficiency letter, and that defense counsel informed

Plaintiff’s counsel on May 16, 2019 that a motion to compel discovery would be filed if

responses were not received within four days. (R. Doc. 17-4). Plaintiff’s counsel admits to

“creating the circumstances pursuant to which the filing of the motion was necessary.” (R. Doc.

20 at 1). There is nothing in the record to justify Plaintiff’s significant delay in complying with

her discovery obligations, and then only after the instant motion was filed.

       Rule 37(a)(5)(A) specifically states that, provided there is a good faith effort to resolve

these issues without Court involvement, compliance with discovery only after a motion to

compel is filed can be grounds for an order of expenses. The Court reminds the parties that the

Scheduling Order also states the following: “Any motions filed regarding discovery must be

accompanied by a certificate of counsel for the moving party, stating that counsel have conferred

in person or by telephone for purposes of amicably resolving the issues and stating why they are

unable to agree or stating that opposing counsel has refused to so confer after reasonable notice.”

(R. Doc. 7 at 1). While Plaintiff’s counsel did not respond to the correspondence from defense

counsel, there is no indication that Plaintiff’s counsel altogether refused to confer regarding

discovery.

       Given that discovery responses have been provided, the instant motion to compel will be

denied as moot. The Court makes no finding regarding the sufficiency of the responses and



                                                  2
production that has been made. Should Waffle House believe that the responses and production

are insufficient, the parties must confer regarding any issues in an attempt to resolve a dispute

prior to filing any discovery related motions. Any Rule 37(a)(1) certificate shall specifically set

forth when the conference occurred, who participated in the conference, how it was conducted

(in person or by phone), what issues were discussed, what issues were resolved, and how long

the conference lasted (in minutes).

       Furthermore, given the record in this matter, the Court will deny an award of expenses

pursuant to Rule 37(a)(5)(A).

       Based on the foregoing,

       IT IS ORDERED that Waffle House, Inc’s Motion to Compel Discovery (R. Doc. 17) is

DENIED AS MOOT. The parties shall bear their own costs.

       Signed in Baton Rouge, Louisiana, on June 6, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
